United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 17, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60380
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

KYLE C. FERRELL,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                       USDC No. 3:04-CR-81
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Kyle C. Ferrell appeals his conviction following a jury

trial for making a false statement to a financial institution and

wire fraud.    Ferrell argues for the first time on appeal that he

was denied a fair trial by the prosecutor’s mischaracterization

of certain testimony; he also argues that the district court’s

subsequent refusal to re-instruct the jury was error.       We find no

error, plain or otherwise, because the transcript shows that the

prosecutor did not mischaracterize the testimony.       See United


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60380
                                  -2-

States v. Cotton, 535 U.S. 625, 631 (2002); United States v.

Montgomery, 210 F.3d 446, 454-55 (5th Cir. 2000).

     We also reject Ferrell’s assertion that there was

insufficient evidence to support the jury’s finding of fraudulent

intent.   Ferrell complains that the testimony against him was not

trustworthy.     However, the credibility of witnesses is a matter

for the jury.     See United States v. Rodriguez, 278 F.3d 486, 490

(5th Cir. 2002).    Ferrell has failed to show that a reasonable

juror could not have found him guilty beyond a reasonable doubt.

See United States v. Bell, 678 F.2d 547, 549 (5th Cir. 1982)(en

banc).

     Finally, we find that the district court did not err in

denying Ferrell’s motion for a new trial.    Ferrell asserts that

he should receive a new trial because the district court did not

re-instruct the jury that the prosecutor’s statements were not

evidence and because there was insufficient evidence to prove his

fraudulent intent.    Ferrell has not shown that the jury’s verdict

was against the great weight of the evidence such that it would

be a serious miscarriage of justice to let it stand.     See United

States v. Robertson, 110 F.3d 1113, 1118 (5th Cir. 1997).

     AFFIRMED.